Citation Nr: 1719836	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left knee patellofemoral arthrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to December 2004 and December 2005 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This matter was previously remanded by the Board for additional development in July 2015.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2015.  A transcript of that hearing is of record.  


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has left knee patellofemoral arthrosis that was caused by or related to his military service.


CONCLUSION OF LAW

The criteria for service connection for left knee patellofemoral arthrosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran believes that his left knee disability is due to excessive running, hiking, and marching while carrying heavy radio equipment in a backpack during service.  The Veteran's DD214 indicates that his military occupational specialty (MOS) was field radio operator, which is consistent with this testimony.  The Veteran's service treatment records (STRs) do contain a March 2008 notation of bilateral knee pain for three days during a forced march.  He reported that his knees started to lock and give out during the march, but he was able to complete the nine miles.  There was an assessment of patellofemoral pain syndrome.  In January 2009, the Veteran reported left knee pain for approximately three weeks.  He described feeling a sharp pain on the lateral side of his knee while running.  The assessment was left knee strain.  In August 2009, he reported knee pain for 2-3 years, and stated that both knees hurt, pinch, and lock up once and awhile.

The Veteran sought treatment in December 2009, the same month that he left service.  He was provided a diagnosis of chondromalacia of the patella.  In February 2010, the diagnosis was arthralgia of both knees and the right shoulder, and the Veteran stated that the onset was 2007.  The Veteran reported that after hikes his knee would swell and become painful.  March 2010 x-rays showed no specific bone or joint abnormality, and no significant glenohumeral or acromioclavicular degenerative change.  The impression found that the Veteran's bilateral knee pain was likely from patellofemoral syndrome.  

A VA examination was conducted in April 2010.  The Veteran reported onset in 2006 and 2008 for left and right knee pain.  The diagnosis was normal bilateral knees with recurrent knee sprain by history.  Another VA examination in December 2015 diagnosed left knee strain in 2006.  The Veteran reported symptoms started in 2005 or 2006, while he was on active duty.  The Veteran reported constant pain deep within the anterior knee with intermittent swelling based on activity.  A MRI was conducted, which the examiner found showed no structural damage to the left knee ligaments or meniscus.  The examiner opined that it is less likely than not that the Veteran's current left knee complaints are related to his active service.  The examiner explained that there does not appear to be a clear structural etiology for the Veteran's left knee pain as his physical examination and MRI findings are both considered normal.  In March 2016, a VA physician apparently disagreed with the examiner's analysis of the MRI and found that the MRI showed chondromalacia, and noted that the Veteran reported that his knee pain started while in the military.

A March 2016 letter from a private treatment provider stated that the Veteran was diagnosed with left knee patellofemoral arthrosis in February 2016.  The letter writer noted that the Veteran was previously treated for his left knee while on active duty as far back as 2012, and opined that the left knee injury is related to the Veteran's military service.  In April 2016, the Veteran provided a VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs, for this private physician's records.  However, the record does not reflect that an attempt was made to obtain these records, presumably because the form was provided after the supplemental statement of the case (SSOC) was issued.  While the Veteran did not explicitly indicate that he was waiving initial RO consideration of the evidence, a waiver is unnecessary given that the Board is granting the claim in full.  38 C.F.R. § 20.1304 (c).

The December 2015 VA examination report is not adequate.  The July 2015 remand instructed that if a diagnosis cannot be rendered concerning the Veteran's left knee, the VA examiner must state whether the Veteran's left knee pain is a symptom of diagnosable disorder, a manifestation of undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, or none of these.  The examiner did not follow this instruction, but rather provided a historical diagnosis of knee strain, and stated that the MRI findings were normal.  The Veteran's treating physician found the MRI indicated chondromalacia in March 2016.  Therefore, the VA examination has not followed the July 2015 remand instructions, but the assignment of diagnoses by a VA treating physician and a private physician make a remand for an undiagnosed illness opinion inappropriate.  

The Board recognizes that the March 2016 letter with a positive etiological opinion from the private physician contains scant rationale and inaccurate information regarding the dates of the Veteran's service.  Specifically, the letter indicates that the Veteran was treated for his left knee in service as far back as 2012, which is inconsistent with the DD214 showing the Veteran's military service ended in December 2009.  The Board is required to afford the Veteran the benefit of the doubt when there is an approximate balance of positive and negative evidence regarding any material issue.  In this case, the Veteran's STRs do show treatment for the left knee in service on multiple occasions.  Additionally, the Veteran sought treatment for his knee in December 2009, shortly after leaving service.  Therefore, the Board finds that the evidence is at least in equipoise, and grants service connection for left knee patellofemoral arthrosis.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left knee patellofemoral arthrosis is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


